IN THE
                                TENTH COURT OF APPEALS

                                         No. 10-21-00108-CV

              IN THE INTEREST OF S.T.F. AND T.T.F., CHILDREN



                                  From the 74th District Court
                                   McLennan County, Texas
                                  Trial Court No. 2019-3526-3


                                 MEMORANDUM OPINION


        Lakisha F. appeals from the trial court’s order terminating her parental rights to

her children, S.T.F. and T.T.F.1 After hearing all the evidence, the trial court found by

clear and convincing evidence that Lakisha (1) knowingly placed or knowingly allowed

the children to remain in conditions or surroundings that endanger the children, (2)

engaged in conduct or knowingly placed the children with persons who engaged in

conduct that endangers the children, (3) constructively abandoned the children who have

been in the permanent or temporary managing conservatorship of the Department of




1The trial court also terminated the parental rights of the father of S.T.F. and T.T.F. He is not a party to this
appeal.
Family and Protective Services for not less than six months, and (4) failed to comply with

the provisions of a court order that specifically established the actions necessary for her

to obtain the return of the child. TEX. FAM. CODE ANN. § 161.001 (b) (1) (D) (E) (N) (O)

(West). The trial court further found by clear and convincing evidence that termination

was in the best interest of the children. TEX. FAM. CODE ANN. § 161.001 (b) (2) (West). We

affirm.

                                       BACKGROUND FACTS

          The Texas Department of Family and Protective Services (The Department)

became involved with S.T.F. and T.T.F. when the father of the children evaded from the

police with T.T.F. in the vehicle. At that time S.T.F. was thirteen years-old and T.T.F. was

five years-old. S.T.F. reported that both of her parents smoked marijuana. Lakisha

admitted at that time that she smoked marijuana laced with cocaine. Both S.T.F. and T.T.

F. tested positive for cocaine and were removed from the home.

                                       STANDARD OF REVIEW

          Lakisha argues in her sole issue on appeal that the evidence is legally and factually

insufficient to support the trial court’s finding that termination is in the best interest of

the children. In conducting a legal sufficiency review in a parental termination case:

          [A] court should look at all the evidence in the light most favorable to the
          finding to determine whether a reasonable trier of fact could have formed
          a firm belief or conviction that its finding was true. To give appropriate
          deference to the factfinder's conclusion and the role of a court conducting a
          legal sufficiency review, looking at the evidence in the light most favorable
          to the judgment means that a reviewing court must assume that the
In the Interest of S.T.F. and T.T.F.                                                      Page 2
        factfinder resolved disputed facts in favor of its finding if a reasonable
        factfinder could do so. A corollary to this requirement is that a court should
        disregard all evidence that a reasonable factfinder could have disbelieved
        or found to be incredible. This does not mean that a court must disregard
        all evidence that does not support the finding. Disregarding undisputed
        facts that do not support the finding could skew the analysis of whether
        there is clear and convincing evidence.

In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005) (per curiam) (quoting In re J.F.C., 96 S.W.3d

256, 266 (Tex. 2002)) (emphasis in J.P.B.).

        In a factual sufficiency review,

        [A] court of appeals must give due consideration to evidence that the
        factfinder could reasonably have found to be clear and convincing.... [T]he
        inquiry must be "whether the evidence is such that a factfinder could
        reasonably form a firm belief or conviction about the truth of the State's
        allegations." A court of appeals should consider whether disputed
        evidence is such that a reasonable factfinder could not have resolved that
        disputed evidence in favor of its finding. If, in light of the entire record, the
        disputed evidence that a reasonable factfinder could not have credited in
        favor of the finding is so significant that a factfinder could not reasonably
        have formed a firm belief or conviction, then the evidence is factually
        insufficient.

In re J.F.C., 96 S.W.3d 256, 266-67 (Tex. 2002) (quoting In re C.H., 89 S.W.3d 17, 25 (Tex.

2002)) (internal footnotes omitted) (alterations added).

                                        BEST INTEREST

        In determining the best interest of a child, a number of factors have been

considered, including (1) the desires of the child; (2) the emotional and physical needs of

the child now and in the future; (3) the emotional and physical danger to the child now

and in the future; (4) the parental abilities of the individuals seeking custody; (5) the


In the Interest of S.T.F. and T.T.F.                                                        Page 3
programs available to assist these individuals; (6) the plans for the child by these

individuals; (7) the stability of the home; (8) the acts or omissions of the parent that may

indicate the existing parent-child relationship is not a proper one; and (9) any excuse for

the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367, 372 (Tex.1976); In re

S.L., 421 S.W.3d 34, 38 (Tex. App. —Waco 2013, no pet.). The Holley factors focus on the

best interest of the child, not the best interest of the parent. In re S.L., 421 S.W.3d at 38.

The goal of establishing a stable permanent home for a child is a compelling state interest.

Id. The need for permanence is a paramount consideration for a child's present and future

physical and emotional needs. Id.

        The record shows that both S.T.F. and T.T.F. have indicated they want to return

home to their mother. S.T.F. and T.T.F. are not currently placed together, and they have

a strong desire to be together. There was testimony at trial that the only hope of the girls

being placed together would be if Lakisha’s parental rights were terminated.

        Both S.T.F. and T.T.F. have serious emotional and physical needs.            S.T.F. is

currently in a residential treatment center. She has been in multiple residential treatment

centers since being removed from the home because of her behavior issues. She has run

away from the treatment centers on several occasions, and she exhibits aggressive

behavior. T.T.F. is currently placed in a group home. T.T.F. also exhibits aggressive

behavior.       Both children need specialized care and intensive supervision.           The

Department is providing the care needed for the children. The children are improving,


In the Interest of S.T.F. and T.T.F.                                                    Page 4
and the goal is to lower their level of care so that they can be placed in a foster home.

S.T.F. and T.T.F. are making improvements in their current placements.

        There was testimony at trial that Lakisha is unable to meet the emotional and

physical needs of the children. Lakisha continued to use drugs after the children were

removed. There was testimony that she has used drugs for twenty-five years. The

Department became involved with Lakisha in 2000 in a case involving her two older

children, which started when one of the children was found unconscious with drugs in

his system. During this case, both S.T.F. and T.T. F tested positive for cocaine. Lakisha

has not been able to overcome her drug use. She was dismissed from her drug treatment

program for non-attendance.

        In the appellate brief, the attorney for Lakisha concedes that she is not a proper

placement for the children. There was testimony that she is unable to get control of her

life to parent her children and that she is unable to recognize the needs of her children.

Lakisha does not have housing for herself or for the children. She has been living in

motels, and she has also been homeless. Lakisha has not maintained stable employment

to care for the children. The trial court noted that at the request of the attorney ad litem

for the children, Lakisha was given more time to comply with the service plan, but during

that time she “barely lifted a finger” to make any improvements. We find that the

evidence is legally and factually sufficient to support the trial court’s finding that




In the Interest of S.T.F. and T.T.F.                                                  Page 5
termination of Lakisha’s parental rights is in the best interest of the children. We overrule

the sole issue on appeal.

                                             CONCLUSION

        We affirm the trial court’s order terminating the parental rights of Lakisha to her

children, S.T.F. and T.T.F.




                                                         TOM GRAY
                                                         Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright2
Affirmed
Opinion delivered and filed September 1, 2021
[CV06]




2
  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.


In the Interest of S.T.F. and T.T.F.                                                               Page 6